Exhibit 10.2

Execution Copy

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of June 12, 2009, is entered into by and among the financial institutions
signatory hereto (each a “Lender” and collectively the “Lenders”), BANK OF
AMERICA, N.A., as administrative agent for the Lenders (in such capacity,
“Agent”), NAUTILUS, INC., a Washington corporation (“US Borrower”), and NAUTILUS
INTERNATIONAL S.A., a Swiss private share company (“Swiss Borrower”, and
together with US Borrower, collectively, “Borrowers”).

RECITALS

A. Borrowers, Agent and the Lenders have previously entered into that certain
Loan and Security Agreement dated as of January 16, 2008 (as amended,
supplemented, restated and modified from time to time, the “Loan Agreement”),
pursuant to which the Lenders have made certain loans and financial
accommodations available to Borrowers. Terms used herein without definition
shall have the meanings ascribed to them in the Loan Agreement.

B. Borrowers, Agent and the Lenders now wish to amend the Loan Agreement on the
terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Amendments to Loan Agreement.

(a) The definition of “Trigger Period” in Section 1.1 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

“Trigger Period: the period (a) commencing on the day that (i) an Event of
Default occurs, (ii) Excess Availability is less than $10,000,000 for three
consecutive Business Days or (iii) Excess Availability is less than $8,000,000
at any time; and (b) continuing until the day on which the Borrowers have
maintained Excess Availability in excess of $15,000,000 for a period of 90
consecutive days; provided, however, that for any day after June 12, 2009 when
the aggregate amount of all outstanding Loans (excluding any fees, interest and
expenses owing pursuant to this Agreement in an amount not to exceed $100,000 in
the aggregate at any time) has been equal to zero for the prior 30 consecutive
days and the outstanding LC Obligations have not exceeded the LC Cap for the
prior 30 consecutive days, Trigger Period shall mean, the period (x) commencing
on the day that (i) an Event of Default occurs, (ii) Excess Availability is less
than $8,000,000 for three consecutive Business Days or (iii) Excess Availability
is less $6,000,000 at any time; and (y) continuing until the day on which the
Borrowers have maintained Excess Availability in excess of $15,000,000 for a
period of 90 consecutive days.”



--------------------------------------------------------------------------------

(b) The following definitions are hereby added to Section 1.1 of the Loan
Agreement in alphabetical order:

“LC Cap: an amount equal to $7,000,000.”

2. Effectiveness of this Amendment. The following shall have occurred before
this Amendment is effective:

(a) Amendment. Agent shall have received this Amendment fully executed in a
sufficient number of counterparts for distribution to all parties.

(b) Representations and Warranties. The representations and warranties set forth
herein must be true and correct.

(c) No Default. No event has occurred and is continuing that constitutes an
Event of Default.

(d) Other Required Documentation. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Agent.

3. Representations and Warranties. Each Borrower represents and warrants as
follows:

(a) Authority. Such Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.
The execution, delivery and performance by such Borrower of this Amendment have
been duly approved by all necessary corporate action and no other corporate
proceedings are necessary to consummate such transactions.

(b) Enforceability. This Amendment has been duly executed and delivered by such
Borrower. This Amendment and each Loan Document to which such Borrower is a
party (as amended or modified hereby) is the legal, valid and binding obligation
of such Borrower, enforceable against such Borrower in accordance with its
terms, and is in full force and effect.

(c) Representations and Warranties. The representations and warranties contained
in each Loan Document to which such Borrower is a party (other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof) are correct on and as of the date hereof as
though made on and as of the date hereof.

(d) Due Execution. The execution, delivery and performance of this Amendment are
within the power of such Borrower, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on such
Borrower.

(e) No Default. No event has occurred and is continuing that constitutes an
Event of Default.

4. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of California, without giving effect to any conflict of law
principles (but giving effect to Federal laws relating to national banks). The
consent to forum and arbitration provisions set forth in Section 14.14 of the
Loan Agreement are hereby incorporated in this Amendment by reference.

 

2



--------------------------------------------------------------------------------

5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or a
substantially similar electronic transmission shall have the same force and
effect as the delivery of an original executed counterpart of this Amendment.
Any party delivering an executed counterpart of this Amendment by telefacsimile
or a substantially similar electronic transmission shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.

6. Reference to and Effect on the Loan Documents.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to “the Loan Agreement”, “thereof” or words of like import referring
to the Loan Agreement, shall mean and be a reference to the Loan Agreement as
modified and amended hereby.

(b) Except as specifically amended above, the Loan Agreement and all other Loan
Documents, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed and shall constitute the legal, valid,
binding and enforceable obligations of Borrowers to Agent and the Lenders.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent or any Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

(d) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.

7. Ratification. Each Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Loan Agreement, as amended hereby, and
the Loan Documents effective as of the date hereof.

8. Estoppel. To induce Lenders to enter into this Amendment and to continue to
make advances to Borrowers under the Loan Agreement, each Borrower hereby
acknowledges and agrees that, as of the date hereof, there exists no right of
offset, defense, counterclaim or objection in favor of such Borrower as against
Agent or any Lender with respect to the Obligations.

9. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

10. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[Remainder of Page Left Intentionally Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

BORROWERS

 

NAUTILUS, INC., a Washington corporation

By:  

 

Name:  

 

Title:  

 

NAUTILUS INTERNATIONAL S.A., a Swiss private share company By:  

 

Name:  

 

Title:  

 

 

4



--------------------------------------------------------------------------------

AGENT AND LENDERS

 

BANK OF AMERICA, N.A.,

as Agent and as sole Lender

By:  

 

Name:  

 

Title:  

 

 

5